Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,121,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of the aforementioned patent.  
17/444,771 (Instant Application)
Patent No.: US 11,121,714 B2
Claim 1. A method, comprising: determining wkhich dynamic random access memory (DRAM) die or dice in a package comprising one or more DRAM dice is designated as termination impedance (ZQ) Master: and issuing a ZQ calibration command to the DRAM die or dice designated as ZQ Master in the package.
Claim 2. The method of claim 1, wherein the method is performed when the package is operated in a mode in which a calibration associated with a ZQ occurs in response to a command.
Claim 3. The method of claim 2, wherein the command comprises the ZQ calibration command.
Claims 1. A method, comprising: operating a package comprising one or more dynamic random access memory (DRAM) dice in a mode in which calibration associated with a termination impedance (ZQ) occurs in response to a command; determining which DRAM die or dice in the package is designated as ZQ Master; and issuing a ZQ calibration command to the DRAM die or dice designated as ZQ Master in the package.
Claim 4. The method of claim 1, further comprising: reading operand 6 (QP[6]) of a mode register of one or more DRAM die or dice in the package, wherein the DRAM die or dice designated as ZQ Master is determined based at least in part on reading OP[6] of the mode register.
Claim 2. The method of claim 1, further comprising: reading operand 6 (OP[6]) of a mode register of one or more DRAM die or dice in the package, wherein the DRAM die or dice designated as ZQ Master is determined based at least in part on reading OP[6] of the mode register.
Claim 5. The method of claim 4, wherein the mode register comprises eight (8) bits corresponding to operands 7 through 0 (OP[7:0]), and OP[6] comprises an indication of ZQ Master.
Claim 3. The method of claim 2, wherein the mode register comprises eight (8) bits corresponding to operands 7 through 0 (OP[7:0]), and OP[6] comprises an indication of ZQ Master.
Claim 6. The method of claim 5, further comprising: determining that the DRAM die or dice is not the ZQ Master based at least in part on reading a logic value of 0 at 0P[6].
Claim 4. The method of claim 3, further comprising: determining that the DRAM die or dice is not the ZQ Master based at least in part on reading a logic value of 0 at OP[6].
Claim 7. The method of claim 5, further comprising: determining that the DRAM die or dice is the ZQ Master based at least in part on reading a logic value of I at OP[6].
Claim 5. The method of claim 3, further comprising: determining that the DRAM die or dice is the ZQ Master based at least in part on reading a logic value of 1 at OP[6].
Claim 8. The method of claim 5, wherein a value of OP[6] has a default value of 0 to indicate that one of the DRAM die is not a ZQ Master or is set to a value of 1 to indicate that the DRAM die is a ZQ Master.
Claim 6. The method of claim 3, wherein a value of OP[6] has a default value of 0 to indicate that one of the DRAM die is not a ZQ Master or is set to a value of 1 to indicate that the DRAM die is a ZQ Master.
Claim 9. An apparatus, comprising: a memory controller configured to determine which dynamic random access memory (DRAM) die or dice in a package comprising one or more DRAM dice is designated as termination impedance (ZQ) Master, and to issue a ZQ calibration command to the DRAM die or dice designated as ZQ Master in the package.
Claim 15. The apparatus of claim 9, wherein the memory controller is further configured to operate the package in a mode in which a calibration associated with a ZQ occurs in response to a command.
Claim 7. An apparatus, comprising: a memory controller configured to operate a package comprising one or more dynamic random access memory (DRAM) dice in a mode in which calibration associated with a termination impedance (ZQ) occurs in response to a command, the memory controller further configured to determine which DRAM die or dice in the package is designated as ZQ Master, and to issue a ZQ calibration command to the DRAM die or dice designated as ZQ Master in the package.
Claim 10. The apparatus of claim 9. wherein the memory controller is further configured to read operand 6 (OP[6]) of a mode register of one or more DRAM die or dice in the package, wherein the DRAM die or dice designated as ZQ Master is determined based at least in part on reading OP[6] of the mode register.
Claim 8. The apparatus of claim 7, wherein the memory controller is further configured to read operand 6 (OP[6]) of a mode register of one or more DRAM die or dice in the package, wherein the DRAM die or dice designated as ZQ Master is determined based at least in part on reading OP[6] of the mode register.
Claim 11. The apparatus of claim 10, wherein the memory controller reads a mode register comprising eight (8) bits corresponding to operands 7 through 0 (OP[7:0]). and OP[6] comprises an indication of ZQ Master.
Claim 9. The apparatus of claim 8, wherein the memory controller reads a mode register comprising eight (8) bits corresponding to operands 7 through 0 (OP[7:0]), and OP[6] comprises an indication of ZQ Master.
Claim 12. The apparatus of claim 10, wherein the memory controller is further configured to determine that the DRAM die or dice is not the ZQ Master based at least in part on reading a logic value of 0 at OP[6].
Claim 10. The apparatus of claim 8, wherein the memory controller is further configured to determine that the DRAM die or dice is not the ZQ Master based at least in part on reading a logic value of 0 at OP[6].
Claim 13. The apparatus of claim 10, wherein the memory controller is further configured to determine that the DRAM die or dice is the ZQ Master based at least in part on reading a logic value of 1 at OP[6].
Claim 11. The apparatus of claim 8, wherein the memory controller is further configured to determine that the DRAM die or dice is the ZQ Master based at least in part on reading a logic value of 1 at OP[6].
Claim 14. The apparatus of claim 10, wherein a value of OP[6] read by the memory controller has a default value of 0 to indicate that one of the DRAM die is not a ZQ Master or has a value of 1 to indicate that the DRAM die is a ZQ Master.
Claim 12.  The apparatus of claim 8, wherein a value of OP[6] read by the memory controller has a default value of 0 to indicate that one of the DRAM die is not a ZQ Master or has a value of 1 to indicate that the DRAM die is a ZQ Master.
Claim 16. A method, comprising: operating in a mode in which calibration associated with a termination impedance (ZQ) occurs in response to a command; and receiving a ZQ calibration command at a dynamic random access (DRAM) die or dice designated as ZQ Master in a package comprising one or more DRAM dice.

Claim 13. A method, comprising: in a package comprising one or more dynamic random access memory (DRAM) dice including DRAM die or dice designated as ZQ Master, operating in a mode in which calibration associated with a termination impedance (ZQ) occurs in response to a command; and receiving a ZQ calibration command at the DRAM die or dice designated as ZQ Master in the package.
Claim 17. The method of claim 16, further comprising: storing information at operand 6 (OP[6]) of a mode register of one or more DRAM die or dice in the package, wherein the DRAM die or dice designated as ZQ Master is identified based at least in part on OP[6] of the mode resister.
Claim 14. The method of claim 13, further comprising: storing information at operand 6 (OP[6]) of a mode register of one or more DRAM die or dice in the package, wherein the DRAM die or dice designated as ZQ Master is identified based at least in part on OP[6] of the mode register.
Claim 18. The method of claim 17, wherein the mode register comprises eight (8) bits corresponding to operands 7 through 0 (OP[7:0]), and OP[6] comprises an indication of ZQ Master.
Claim 15. The method of claim 14, wherein the mode register comprises eight (8) bits corresponding to operands 7 through 0 (OP[7:0]), and OP[6] comprises an indication of ZQ Master.
Claim 19. The method of claim 17, wherein the DRAM die or dice not designated as the ZQ Master is based at least in part on a logic value of O stored at OP[6].
Claim 16. The method of claim 14, wherein the DRAM die or dice not designated as the ZQ Master is based at least in part on a logic value of 0 stored at OP[6].
Claim 20. The method of claim 17, wherein the DRAM die or dice is designated the ZQ Master based at least in part on a logic value of 1 stored at OP[6].
Claim 17. The method of claim 14, wherein the DRAM die or dice is designated the ZQ Master based at least in part on a logic value of 1 stored at OP[6].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844